Citation Nr: 0802302	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-23 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968 and from November 1972 to March 1993.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
sleep apnea.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2006; the 
hearing transcript has been associated with the claims file.  


FINDING OF FACT

The veteran is shown by competent medical evidence to have 
sleep apnea etiologically related to active service.  


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).








REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

An August 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  As the Board is granting in 
full the benefit sought on appeal, however, there is no 
prejudice to the veteran in proceeding with the issuance of a 
decision in the present appeal despite any inadequate notice.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records, VA and private 
treatment records, VA examinations, a Board hearing 
transcript, and a lay statement in support of the veteran's 
claim have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records include enlistment, discharge, and 
routine medical examination reports dated from February 1965 
to August 1968 and from September 1972 to February 1993, as 
well as clinical treatment records.  On the veteran's 
February 1965 and September 1972 enlistment examinations, he 
denied having frequent trouble sleeping.  Clinical treatment 
records show that the veteran complained of trouble sleeping 
in March 1986.  It appears that the veteran was referred for 
a sleep study, though no follow up was indicated.  The 
veteran noted on his February 1973 separation examination 
that he had frequent trouble sleeping.  The narrative portion 
of the separation history report indicates that the veteran 
had had trouble sleeping since 1977 secondary to jet lag 
which had been treated with sleeping pills; it was noted to 
still, however, occur.

VA examinations were completed in May 1993 and July 1997.  A 
May 1993 general VA examination assessed the veteran with a 
history of insomnia, stress related.  No further explanation 
was provided.  During the veteran's July 1997 psychiatric 
examination, the veteran reported that he really enjoyed his 
time in the service; the only difficulty he had was in 
sleeping.  He reported that he would suffer from jet lag.  He 
reported that he continued to have some difficulty with his 
sleep.  The veteran stated he slept only 3 to 4 hours a 
night, and noted having stress.  His sleep difficulty was 
also noted on his mental status examination.  

The veteran was seen by Dr. O.H.R. and Dr. M.S.F. in February 
2000 for an overnight polysomnographic evaluation.   He was 
diagnosed with severe obstructive sleep apnea.  The veteran 
attended a VA overnight sleep study in February 2003.  A VA 
sleep test in February 2003 reflects moderate obstructive 
sleep apnea associated with significant oxygen desaturation.  
It was recommended that the veteran use a CPAP.  

The veteran submitted a July 2005 opinion from his private 
physician.  Dr. V.V.  stated that the veteran had been her 
patient since August 2004.  She opined, "After receiving 
[the veteran's] old records, it is evident that he was 
already suffering from sleep apnea back in 1993."  She 
reasoned that the veteran was presenting with recurrent 
sleeping difficulties that warranted a referral for a sleep 
study, which according to the veteran was never done.  During 
the veteran's September 2006 Board hearing the veteran 
clarified that he had provided Dr. V.V. with a copy of his 
service medical records, and that her opinion was based on 
those records.  

In a September 2006 statement, the veteran's wife described 
changes in the veteran's health starting in 1981.  She stated 
that he had frequent headaches, trouble sleeping, and 
frequent sinus infections.  He began snoring loudly and would 
stop breathing his sleep.  His legs would jerk in his sleep.  
At that time, she indicated that they believed he was 
suffering from jet lag.  

The record shows that the veteran began complaining of sleep 
difficulties starting in service.  He was referred for a 
sleep study in 1986, although it appears that one was not 
performed at that time.  The veteran complained of frequent 
trouble sleeping upon his separation from service and 
continued to complain of sleep impairment shortly thereafter 
during May 1993 and July 1993 VA examinations.  The May 1993 
VA examination confirms a history of insomnia in service.  
The veteran had his first sleep evaluation in February 2000; 
he was diagnosed with severe obstructive sleep apnea at that 
time.  VA treatment records show that the veteran continues 
to receive treatment for sleep apnea.  The Board finds that 
chronicity of symptomatology for sleep impairment is shown by 
medical evidence to have existed in service and thereafter.  

The Board finds further that competent medical evidence of 
record relates the veteran's currently diagnosed sleep apnea 
to in-service complaints of sleep difficulties.  Dr. V.V. has 
related the veteran's currently diagnosed sleep apnea to in-
service complaints of sleep difficulties.  Dr. V.V. indicated 
that the veteran was already suffering from sleep apnea back 
at the time of his separation from service.  According to 
CAVC, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  Dr. V.V. based her on 
a review of service medical records provided by the veteran.  
Her opinion is supported by findings in the service medical 
records which do confirm complaints of recurrent sleep 
difficulties and the referral for a sleep study referenced by 
Dr. V.V.  Thus, the Board finds that the opinion is 
probative.  Resolving the benefit of the doubt in favor of 
the veteran, the Board finds that service connection for 
sleep apnea is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7 (2007).   

C.  Conclusion

The veteran has been diagnosed with sleep apnea, medical 
evidence of record shows that the veteran had problems with 
sleep in service and with continuing problems shortly after 
service, and competent medical evidence relates his current 
sleep apnea to service.  Therefore, the Board concludes that 
the evidence supports a finding that the veteran has sleep 
apnea etiologically related to active service.  


ORDER

Service connection for sleep apnea is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


